[Cite as State ex rel. Bey v. Shelton, 2020-Ohio-242.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


STATE OF OHIO ex rel.                                    :   PER CURIAM OPINION
VINCENT EL ALAN PARKER BEY,
                                                         :
                 Relator,                                    CASE NO. 2019-T-0057
                                                         :
        - vs -
                                                         :
IRENE SHELTON,
POSTMASTER GENERAL,                                      :

                 Respondent.                             :


Original Action for Writ of Mandamus.

Judgment: Petition dismissed.


Vincent El Alan Parker Bey, pro se, PID# A310-623, Northeast Ohio Correctional
Center, 2240 Hubbard Road, Youngstown, OH 44505 (Relator).

Irene Shelton, pro se, 3825 West Market Street, Warren, OH 44481 (Respondent).


PER CURIAM

        {¶1}     On November 26, 2019, this court issued a Judgment Entry ordering

relator, Vincent El Alan Parker Bey, “to submit a brief as to why this action should not be

dismissed for failure to state a claim upon which relief may be granted.” Bey seeks a

Writ of Mandamus directing the Postmaster General for the United States Post Office in

Leavittsburg, Ohio to comply with a records request made pursuant to R.C.

149.43(B)(3).        This court noted that, as an officer of an executive agency, the

postmaster general enjoyed the protections of sovereign immunity and that, in general,
a federal officer is not subject to mandamus pursuant to state law.

       {¶2}   In response, Bey filed a Merit Brief on December 23, 2019. Bey argues

that the respondent is in default and has, therefore, waived any affirmative defenses

regarding this court’s jurisdiction.

       {¶3}   The respondent’s purported default, however, does not allow Bey to avoid

the jurisdictional defect. As noted in the earlier entry, “there is strong authority for the

proposition that * * * a state court cannot entertain a mandamus proceeding to direct the

action of a federal officer or agency relative to a matter committed to the officer or

agency * * *.” (Citation omitted.) State ex rel. Tran v. Christian, 108 Ohio App. 3d 578,

579, 671 N.E.2d 337 (8th Dist.1996). Jurisdictional defects of this nature “cannot be

waived.” State ex rel. Jones v. Suster, 84 Ohio St. 3d 70, 75, 701 N.E.2d 1002 (1998).

       {¶4}   Having failed to demonstrate to the satisfaction of this court that he has

stated a claim upon which relief may be granted, the pending mandamus action is

dismissed.




CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J., MARY JANE TRAPP, J., concur.




                                             2